FILED
                                                              Aug 17 2016, 6:51 am

                                                                   CLERK
                                                               Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                       Gregory F. Zoeller
O’Connor & Auersch                                        Attorney General of Indiana
Indianapolis, Indiana
                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Robert Weathers,                                          August 17, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A04-1601-CR-3
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Shatrese M.
Appellee-Plaintiff.                                       Flowers, Judge
                                                          The Honorable David M. Seiter,
                                                          Commissioner
                                                          Trial Court Cause No.
                                                          49G20-1504-F5-13181



Bradford, Judge.



Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016                  Page 1 of 19
                                           Case Summary
[1]   On April 15, 2015, a Marion County Sheriff’s Deputy initiated a traffic stop

      after observing that the expiration date on a vehicle’s license plate was not

      visible. The vehicle in question was being driven by Appellant-Defendant

      Robert Weathers. During the traffic stop, it was discovered that Weathers did

      not have a valid driver’s license. Weathers was placed under arrest for driving

      without a license. The deputy eventually decided to impound the vehicle in

      question after Weathers failed to find someone to retrieve the vehicle. The

      deputy then completed a warrantless inventory search of the vehicle, during

      which the deputy recovered a handgun.


[2]   The next day, Weathers was charged with Class A misdemeanor carrying a

      handgun without a license and Class A misdemeanor driving while suspended.

      The handgun charge was subsequently elevated to a Level 5 felony by virtue of

      Weathers’s prior felony conviction. The handgun was admitted into evidence

      at trial, over Weathers’s objection. Weathers was subsequently found guilty of

      both Level 5 carrying a handgun without a license and Class A misdemeanor

      driving while suspended.


[3]   On appeal, Weathers contends that the trial court abused its discretion in

      admitting the handgun into evidence, arguing that the warrantless inventory

      search conducted by the deputy was unreasonable and thus violated his rights

      under the Fourth Amendment to the United States Constitution. Weathers

      alternatively contends that even if the handgun was properly admitted into


      Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016   Page 2 of 19
      evidence, the evidence was insufficient to sustain his Level 5 felony conviction.

      Concluding that the trial court did not abuse its discretion in admitting the

      handgun at trial and that the evidence is sufficient to sustain Weathers’s

      conviction for Level 5 felony possession of a handgun without a license, we

      affirm.



                             Facts and Procedural History
[4]   On April 15, 2015, Marion County Sheriff’s Deputy Osnel Andre was

      patrolling the west side of Indianapolis when he spotted a black Chevy

      Trailblazer (“the vehicle”). Deputy Andre observed that the expiration date for

      the vehicle’s registration was obscured. After following the vehicle for a short

      time, and not being able to see the expiration date on the license plate, Deputy

      Andre initiated a traffic stop. The vehicle stopped about sixteen to eighteen

      inches from the curb. Deputy Andre made contact with the driver, who was

      subsequently identified as Weathers, and asked for his license and registration.

      Weathers provided Deputy Andre with the vehicle’s registration but informed

      Deputy Andre that he did not have a driver’s license. Deputy Andre reviewed

      the information provided by Weathers and determined that the vehicle was not

      registered to Weathers and that Weathers’s driver’s license was suspended.

      Deputy Andre then placed Weathers under arrest for driving while suspended.


[5]   After placing Weathers under arrest, Deputy Andre gave Weathers, who had

      been alone in the vehicle, the opportunity to find someone to retrieve the

      vehicle. Weathers was unable to do so within the time provided by Deputy

      Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016   Page 3 of 19
      Andre. Deputy Andre thereafter decided that it was necessary to impound the

      vehicle. He then called for backup and asked Weathers whether there was

      “anything in [the vehicle] that (Inaudible) get anything out of the [vehicle]

      (Inaudible) -- guns and drugs in the [vehicle] before I seek to search the [vehicle]

      before I impound the vehicle[.]” Tr. p. 19. Weathers responded that there was

      a handgun inside the vehicle.1


[6]   Deputy Andre approached the vehicle, looked inside, and observed the barrel of

      the handgun located where Weathers had indicated, i.e., between the driver’s

      seat and the center console. After securing the handgun, Deputy Andre

      completed a warrantless inventory search of the vehicle. He found nothing of

      value in the vehicle other than the handgun and the vehicle’s registration.

      Deputy Andre subsequently learned that Weathers did not have a license for the

      handgun that was recovered from the vehicle.


[7]   On April 16, 2015, Appellee-Plaintiff the State of Indiana (“the State”) charged

      Weathers with Class A misdemeanor carrying a handgun without a license and

      Class A misdemeanor driving while suspended. The State subsequently sought

      to have the handgun charge elevated to a Level 5 felony by virtue of Weathers’s

      prior felony conviction. Weathers waived his right to a jury trial.




      1
        We note that although Weathers was handcuffed and under arrest at the time he made this statement,
      Weathers did not argue at trial or on appeal that his statement was made in violation of his right against self-
      incrimination.

      Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016                              Page 4 of 19
[8]    The trial court conducted a bench trial on November 12, 2015. During trial,

       Weathers objected to and moved to suppress all evidence stemming from the

       warrantless search of the vehicle. This included the handgun which, again, was

       recovered during the search. The trial court initially denied Weathers’s motion

       to suppress, but subsequently changed its ruling and took the matter under

       advisement. On December 8, 2015, the trial court denied Weathers’s motion to

       suppress and found him guilty of Level 5 felony carrying a handgun without a

       license and Class A misdemeanor driving while suspended. The trial court

       sentenced Weathers to a term of five years, with two of those years suspended.

       This appeal follows.



                                  Discussion and Decision
[9]    Weathers raises two contentions on appeal. First, Weathers contends that the

       trial court abused its discretion in admitting certain evidence at trial.

       Alternatively, Weathers contends that the evidence is insufficient to sustain his

       Level 5 felony carrying a handgun without a license conviction. We will

       discuss each contention in turn.


                                    I. Admission of Evidence
                                        A. Standard of Review
[10]   Weathers contends that the handgun recovered from the vehicle should not

       have been admitted into evidence because it was discovered in violation of his

       Fourth Amendment Rights. Although Weathers argues on appeal that the trial


       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016      Page 5 of 19
       court should have granted his motion to suppress the handgun, Weathers

       appeals following the conclusion of his trial. We will therefore consider his

       appeal as a request to review the trial court’s decision to admit the handgun into

       evidence at trial. Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014) (citing

       Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014)).


               The trial court has broad discretion to rule on the admissibility of
               evidence. [Clark v. State, 994 N.E.2d 252, 259-60 (Ind. 2013)].
               We review its rulings “for abuse of that discretion and reverse
               only when admission is clearly against the logic and effect of the
               facts and circumstances and the error affects a party’s substantial
               rights.” [Id. at 260]. But when an appellant’s challenge to such a
               ruling is predicated on an argument that impugns the
               constitutionality of the search or seizure of the evidence, it raises
               a question of law, and we consider that question de novo. Kelly
               v. State, 997 N.E.2d 1045, 1050 (Ind. 2013).


       Guilmette, 14 N.E.3d at 40-41. Further, when reviewing a trial court’s ruling on

       the admissibility of evidence obtained from an allegedly illegal search, we do

       not reweigh the evidence but defer to the trial court’s factual determinations

       unless clearly erroneous. Hansbrough v. State, 49 N.E.3d 1112, 1114-15 (Ind. Ct.

       App. 2016) (citing Meredith v. State, 906 N.E.2d 867, 869 (Ind. 2009)), trans.

       denied. “We view conflicting evidence most favorable to the ruling, and we

       consider ‘afresh any legal question of the constitutionality of a search and

       seizure.’” Id. (quoting Meredith, 906 N.E.2d at 869).


                                    B. The Fourth Amendment
[11]           The Fourth Amendment to the United States Constitution
               protects “[t]he right of the people to be secure in their persons,
       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016       Page 6 of 19
               houses, papers, and effects, against unreasonable searches and
               seizures....” “[T]he ultimate touchstone of the Fourth
               Amendment is ‘reasonableness[.]’” Brigham City v. Stuart, 547
               U.S. 398, 403, 126 S.Ct. 1943, 164 L.Ed.2d 650 (2006). We
               approach cases involving warrantless searches with the basic
               understanding that “searches conducted outside the judicial
               process, without prior approval by judge or magistrate, are per se
               unreasonable under the Fourth Amendment—subject only to a
               few specifically established and well-delineated exceptions.”
               Arizona v. Gant, 556 U.S. 332, 338, 129 S.Ct. 1710, 173 L.Ed.2d
               485 (2009) (quoting Katz v. United States, 389 U.S. 347, 357, 88
               S.Ct. 507, 19 L.Ed.2d 576 (1967) (footnote omitted)). Where
               there is no clear practice concerning the constitutionality of a
               search, the reasonableness of the search is judged by balancing
               “the degree to which it intrudes upon an individual’s privacy and
               ... the degree to which it is needed for the promotion of legitimate
               governmental interests.” Wyoming v. Houghton, 526 U.S. 295,
               299-300, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999).


       Wertz v. State, 41 N.E.3d 276, 279 (Ind. Ct. App. 2015), trans. denied.

       Application of the Fourth Amendment has been extended to the States through

       the Due Process Clause of the Fourteenth Amendment. Hansbrough, 49 N.E.3d

       at 1114-15.


          C. Warrantless Inventory Search of an Impounded Vehicle
[12]   In this case, Weathers does not dispute the validity of the initial traffic stop or

       contest Deputy Andre’s decision to impound the vehicle. Instead, he asserts

       that the inventory search conducted by Deputy Andre was unreasonable.

       Weathers therefore argues that the subsequent search of the vehicle was invalid

       and the evidence obtained was inadmissible.


       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016      Page 7 of 19
[13]   Warrantless searches are presumed unreasonable and may be excused only

       upon a showing of circumstances that yield a diminished expectation of

       privacy. Wertz, 41 N.E.3d at 280. “The State bears the burden of proving that a

       warrantless search falls within an exception to the warrant requirement.” Trotter

       v. State, 933 N.E.2d 572, 579 (Ind. Ct. App. 2010) (citing Taylor v. State, 842

       N.E.2d 327, 330 (Ind. 2006)). “Whether a particular warrantless search violates

       the guarantees of the Fourth Amendment depends on the facts and

       circumstances of each case.” Id. (citing Rush v. State, 881 N.E.2d 46, 50 (Ind.

       Ct. App. 2008)).


[14]   The inventory search of an impounded vehicle is one such exception to the

       warrant requirement “since it serves an administrative, not investigatory,

       purpose—because when police lawfully impound a vehicle, they must also

       perform an administrative inventory search to document the vehicle’s contents

       to preserve them for the owner and protect themselves against claims of lost or

       stolen property.” Wilford v. State, 50 N.E.3d 371, 374 (Ind. 2016).


[15]   The State bears the burden of proving that a warrantless inventory search was

       reasonable under the Fourth Amendment. Id. (citing Fair v. State, 627 N.E.2d

       427, 431 (Ind. 1993)).


               Our evaluation [of the reasonableness of a warrantless inventory
               search] requires that “we examine the evidence favorable to the
               trial court’s decision, with all disputes resolved in favor of the
               ruling,” and also consider “any uncontested evidence favorable
               to the appellant.” Fair, 627 N.E.2d at 434. And we will overturn
               the trial court’s factual findings only if they are clearly erroneous.

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016       Page 8 of 19
               Id. But the ultimate determination of “reasonableness” is a
               constitutional legal question meriting independent consideration
               by this Court. Id.


       Id. (brackets added).


                                                i. Impoundment

[16]   Proper impoundment is the “threshold question” to a valid inventory search.

       Id. (citing Fair, 627 N.E.2d at 431).


               Impoundment is reasonable if it is authorized either by statute or
               the police’s discretionary community-caretaking function. [Fair,
               627 at 431-32]. Impoundment pursuant to a statute is necessarily
               reasonable because the Legislature has deemed that citizens’
               privacy interests in their cars yield to State interests in those
               circumstances, making police inventorying a necessary collateral
               administrative function. Discretionary impoundment, by
               contrast, is an exercise of the police community-caretaking
               function in order to protect the car and community from hazards.
               Discretionary impoundments, too, may be reasonable—but as we
               recognized in Fair, and more recently in Taylor, they are
               vulnerable to constitutional reasonableness challenges because of
               their potential for misuse as pretext for warrantless investigative
               searches under the guise of inventory. See Fair, 627 N.E.2d at
               435; Taylor, 842 N.E.2d at 331-33. Unless the impoundment is
               proper, then, an inventory search is per se unreasonable and any
               contraband found during the search is inadmissible “poisoned
               fruit.”


       Id. at 375.


[17]   With respect to the validity of Deputy Andre’s decision to impound the vehicle,

       the record reveals that after initiating a valid traffic stop, Deputy Andre

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016     Page 9 of 19
       discovered that Weathers’s driving privileges had been suspended and that he

       was driving without a valid driver’s license. Deputy Andre then placed

       Weathers under arrest for driving while suspended. Deputy Andre gave

       Weathers the opportunity to have someone come and retrieve the vehicle and

       only decided to impound the vehicle when no one came to get the vehicle. The

       vehicle could not remain where it was because it was parked approximately

       sixteen to eighteen inches from the curb in a position in which it could

       potentially impede traffic. Again, Weathers does not contest the validity of

       Deputy Andre’s decision to impound the vehicle. Given these facts together

       with the need for law enforcement to provide unobstructed roadways, we agree

       that Deputy Andre’s decision to impound the vehicle was reasonable.


                                                     ii. Search

[18]   Having determined that Deputy Andre’s decision to impound the vehicle was

       reasonable, we turn our attention to Deputy Andre’s search of the vehicle.

               [T]he lawful custody of an impounded vehicle does not of itself
               dispense with the constitutional requirement of reasonableness in
               regard to the searches conducted thereafter. Instead, to pass
               constitutional muster, the search itself must be conducted
               pursuant to standard police procedures. [Colorado v. Bertine, 479
               U.S. 367, 375, 107 S.Ct. 738, 743, 93 L.Ed.2d 739 (1987)]. The
               rule that standardized criteria or established routine must exist as
               a precondition to a valid inventory search is designed to ensure
               that the inventory is not a pretext “for a general rummaging in
               order to discover incriminating evidence.” Florida v. Wells, 495
               U.S. 1, 4, 110 S.Ct. 1632, 1635, 109 L.Ed.2d 1 (1990). In order
               to perform this function, the procedures must be rationally
               designed to meet the objectives that justify the search in the first

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016    Page 10 of 19
               place, Isom v. State (1992), Ind. App., 589 N.E.2d 245, and must
               sufficiently limit the discretion of the officer in the field. Wells,
               495 U.S. at 4, 110 S.Ct. at 1635; People v. Galak, 80 N.Y.2d 715,
               594 N.Y.S.2d 689, 610 N.E.2d 362 (1993). Searches in
               conformity with such regulations are reasonable under the
               Fourth Amendment. [South Dakota v. Opperman, 428 U.S. 364,
               376, 96 S.Ct. 3092, 3100, 49 L.Ed.2d 1000 (1976)]. Thus, to
               defeat a charge of pretext the State must establish the existence of
               sufficient regulations and that the search at issue was conducted
               in conformity with them.


       Fair, 627 N.E.2d at 435.


[19]   In the instant matter, Weathers argues that Deputy Andre’s search of the

       vehicle was unreasonable because Deputy Andre did not conduct the search in

       conformity with applicable department procedures. Specifically, Weathers

       claims that Deputy Andre failed to comply with the requirement that he

       compile a written inventory of all items found in the vehicle.


[20]   Again, in order for a warrantless inventory search to pass constitutional muster,

       the search “must be conducted pursuant to standard police procedures.”

       Edwards v. State, 762 N.E.2d 128, 133 (Ind. Ct. App. 2002); see also Fair, 627

       N.E.2d at 435.

               Searches performed in conformity with standard police
               procedures are reasonable under the Fourth Amendment.
               [Vehorn v. State, 717 N.E.2d 869, 875 (Ind. 1999)]. However, the
               State must present more than conclusory testimony of an officer
               that the search was conducted as a routine inventory. [Stephens v.
               State, 735 N.E.2d 278, 282 (Ind. Ct. App. 2000), trans. denied];
               Rabadi v. State, 541 N.E.2d 271, 275 (Ind. 1989). “The

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016     Page 11 of 19
               circumstances surrounding the intrusion must also indicate that
               the search was part of established and routine department
               procedures which are consistent with the protection of the police
               from potential danger and false claims of lost or stolen property
               and the protection of the property of those arrested.” Rabadi, 541
               N.E.2d at 275.


       Edwards, 762 N.E.2d at 133. We recently concluded, however, that a “failure to

       follow established police policy does not necessarily establish that the inventory

       was a pretext” and that “[i]nventory searches are not always unreasonable

       when standard procedures are not followed.” Whitley v. State, 47 N.E.3d 640,

       646 (Ind. Ct. App. 2015) (citing Jackson v. State, 890 N.E.2d 11, 19 (Ind. Ct.

       App. 2008)), trans. denied.


[21]   In Whitley, Indianapolis Metropolitan Police Officer Frederick Lantzer initiated

       a traffic stop of a pick-up truck because it displayed a passenger car license plate

       which was registered to a different vehicle. Id. at 642. Whitley, who was

       driving the vehicle, admitted to Officer Lantzer that he lacked a valid driver’s

       license. Id. Because Whitley lacked a valid driver’s license and the truck was

       partially in the roadway, Officer Lantzer determined it was necessary to

       impound the truck. Id. Indianapolis Metropolitan Police Officer Tim

       Huddleston then conducted an inventory search of the truck. Id. During the

       search, Officer Huddleston discovered drug paraphernalia, methamphetamine,

       and prescriptions drugs for which Whitley did not have a prescription. Id.

       Officer Huddleston did not complete any paperwork in relation to the search

       and neither Officer Lantzer nor Officer Huddleston listed the items found in the


       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016    Page 12 of 19
       truck in their personal notebooks. Id. at 643. Officer Lantzer listed some, but

       not all, of the items found in the truck in his probable cause affidavit filed in

       relation to Whitley’s arrest. Id. at 648.


[22]   On appeal, Whitley argued that the trial court abused its discretion in admitting

       evidence relating to the drugs and drug paraphernalia found during the

       inventory search. Id. at 646. Specifically, Whitely argued that the search was

       unreasonable under the Fourth Amendment because Officers Lantzer and

       Huddleston failed to complete a written inventory of the items found during the

       search in their personal notebooks as was required by department policy. Id.

       We concluded that the circumstances of the case presented more than a minor

       deviation from the applicable policy, as it was apparent that Officer Huddleston

       ceased inventorying the remaining contents of the truck after finding the

       contraband. Id. at 648. However, because no evidence suggested that Officer

       Huddleston was looking for evidence of a crime when he began searching the

       truck at Officer Lantzer’s request and there was a photographic record of the

       contents found in the truck, the Officers’ failure to list all items found in the

       truck in their personal notebooks as was required by policy, did not, in itself,

       render the search pretextual. Id. We therefore concluded that the search was

       reasonable under the Fourth Amendment. Id.


[23]   Here, the applicable policy concerning the impoundment and subsequent

       inventory search of vehicles provides as follows with respect to inventory

       searches:



       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016     Page 13 of 19
               A. Whenever an officer takes a vehicle into custody, an
               inventory search will be conducted prior to impoundment and a
               detailed listing of any property found in the vehicle will be made.
                                               ****
               B. All property discovered during an inventory search, including
               those found in closed containers, will be listed in the officer’s
               personal notebook.


       State’s Ex. 9, pp. 7.3-5, 7.3-6. The record demonstrates that Deputy Andre had

       knowledge of the policy relating to inventory searches. The record, however,

       lacks any indication that Deputy Andre followed the portion of the policy

       requiring him to create a detailed listing of any property found in the vehicle as

       it is void of any indication that Deputy Andre filled out an inventory slip after

       conducting the search of the vehicle. We are therefore left with the question of

       whether Deputy Andre’s failure to comply with this portion of the policy

       renders his search unreasonable.


[24]   In considering whether Deputy Andre’s apparent failure to comply with the

       portion of the policy requiring him to complete a written inventory following

       his warrantless search of the vehicle, we note that it does not seem

       unreasonable to require that an officer conducing a warrantless search follow

       any and all written policies for conducting such a search. To hold otherwise

       would potentially create a slippery slope which would require law enforcement

       and the courts to determine whether a particular policy was of such importance

       that a failure to follow said policy would render a search unreasonable. On the

       other hand, under the specific facts of this case, we note that reversal on this



       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016   Page 14 of 19
       ground alone would not appear to be consistent with the purpose of the

       applicable portion of the policy.


[25]   The parties indicate that the purpose of the requirement that an officer complete

       a written inventory is to protect both the individual and the deputy. With

       regard to the individual, the written inventory protects the individual from the

       potential theft of any valuable item found in the vehicle. Taylor, 842 N.E.2d at

       330. With regard to the deputy, the written inventory protects the deputy from

       an allegation that the deputy took any item of value from the vehicle. Id.


[26]   Here, however, Weathers does not contest the fact that the handgun was

       recovered from the vehicle or that it was recovered from the exact location

       where he told Deputy Andre it was located. Further, when Deputy Andre

       approached the vehicle, he could see the barrel of the handgun in plain view.

       Deputy Andre’s apparent failure to complete a written inventory had no bearing

       on any of these facts. As such, upon review, we are unable to see how

       Weathers was prejudiced by Deputy Andre’s apparent failure to complete a

       written inventory of all items found in the vehicle. We are also unconvinced

       that Deputy Andre’s apparent failure to complete a written inventory of all

       items found in the vehicle suggests that his rationale for completing the

       warrantless inventory search was a pretext for completing an unlawful search.

       We therefore conclude that despite Deputy Andre’s apparent failure to strictly

       follow all aspects of the relevant procedure, his warrantless inventory search of

       the vehicle was not unreasonable. See Whitley, 47 N.E.3d at 648 (providing that

       given the facts and circumstances surrounding the warrantless inventory search

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016   Page 15 of 19
       of the vehicle, the officers’ failure to list all items found in the vehicle in their

       personal notebooks as required by the applicable departmental policy did not, in

       itself, render the search pretextual, and therefore, the search was reasonable

       under the Fourth Amendment).


                               II. Sufficiency of the Evidence
[27]   Weathers alternatively contends that even if the trial court acted within its

       discretion in admitting the handgun into evidence, the evidence is insufficient to

       sustain the elevation of his conviction for possession of a handgun without a

       license from a Class A misdemeanor to a Level 5 felony. For its part, the State

       contends that the evidence is sufficient to sustain the elevation of Weathers’s

       conviction for possession of a handgun.


[28]           When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction. To preserve this structure,
               when appellate courts are confronted with conflicting evidence,
               they must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be
       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016       Page 16 of 19
       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original). Upon review, appellate courts do not reweigh the evidence or assess

       the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).


[29]   Indiana Code section 35-47-2-1 provides that “a person shall not carry a

       handgun in any vehicle or on or about the person’s body without being licensed

       under this chapter to carry a handgun.… A person who knowingly or

       intentionally violates this section commits a Class A misdemeanor. However,

       the offense is a Level 5 felony … if the person … has been convicted of a felony

       within fifteen (15) years before the date of the offense.” Thus, in order to prove

       that Weathers committed the elevated Level 5 felony offense, the State was

       required to prove both that Weathers possessed a handgun without a license

       and that he had been convicted of a felony within the preceding fifteen years.


[30]   Weathers asserts that the State failed to present sufficient evidence to prove that

       he had been convicted of a felony within the preceding fifteen years. Review of

       the record, however, demonstrates that regardless of what evidence was offered

       by the State, Weathers, by counsel, stipulated to the fact that Weather’s had a

       prior felony conviction within the statutorily proscribed timeframe.

       Specifically, the record provides as follows:

                [Trial Court]:      [Defense Counsel], I am going to go ahead
                and order a PSI just so that we are covered if it is a Level 5
                felony.

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016    Page 17 of 19
               [Defense Counsel]: I don’t have any objection to that.

               [Trial Court]:      I am assuming is there a stipulation once we
               get to that phase? If I find him guilty of the A misdemeanor,
               have you guys stipulated to the second phase, or are we going to
               do the second phase that day?

               [Defense Counsel]: I believe there is. That’s fine, Judge, we’ll
               resolve it with the stipulation.


       Tr. pp. 56-57. The record further provides:


               [The State]:        [Defense Counsel] indicated to the court the
               last time that he would stipulate to the prior.

               [Trial Court]:             Okay.

               [Defense Counsel]: And that’s correct[.]


       Tr. p. 61. The State also offered certain documents which it claimed proved

       that Weathers had a prior felony conviction within the statutorily proscribed

       timeframe. Weathers did not object to the admission of these documents and

       the documents were admitted into evidence. The trial court subsequently found

       sufficient evidence to prove that Weathers had a prior felony conviction within

       the statutorily proscribed timeframe and, as a result, elevated Weathers’s

       conviction for possession of a handgun to a Level 5 felony.


[31]   In light of the fact that Weathers, by counsel, stipulated to having a prior felony

       conviction within the statutorily proscribed timeframe, we conclude that the

       evidence is sufficient to sustain Weathers’s conviction for Level 5 felony

       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016     Page 18 of 19
       possession of a handgun without a license. Weathers’s claim to the contrary

       effectively amounts to a request for this court to reweigh the evidence, which

       we will not do. See Stewart, 768 N.E.2d at 435. Further, to the extent that

       Weathers claims that he merely stipulated to the admission of the documents

       offered by the State, we conclude that contrary to Weathers’s claim, the record

       clearly demonstrates that Weathers stipulated to having a prior felony

       conviction.


[32]   The judgment of the trial court is affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 49A04-1601-CR-3| August 17, 2016   Page 19 of 19